        Case 2:21-cv-01070-EFB Document 5 Filed 08/23/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JEFFREY ELLSWORTH,                                   No. 2:21-cv-1070-EFB P
12                       Plaintiff,
13           v.                                            ORDER
14    EL DORADO COUNTY NURSING
      STAFF, et al.,
15
                         Defendants.
16

17

18          Plaintiff is a county jail inmate proceeding without counsel in an action brought under 42

19   U.S.C. § 1983. In addition to filing a complaint (ECF No. 1), he also filed an application to

20   proceed in forma pauperis (ECF No. 2).

21                                Application to Proceed in Forma Pauperis

22          The court has reviewed plaintiff’s application and finds that it makes the showing required

23   by 28 U.S.C. § 1915(a)(1) and (2). Accordingly, by separate order, the court directs the agency

24   having custody of plaintiff to collect and forward the appropriate monthly payments for the filing

25   fee as set forth in 28 U.S.C. § 1915(b)(1) and (2).

26                                           Screening Standards

27          Federal courts must engage in a preliminary screening of cases in which prisoners seek

28   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.
                                                           1
        Case 2:21-cv-01070-EFB Document 5 Filed 08/23/21 Page 2 of 4


 1   § 1915A(a). The court must identify cognizable claims or dismiss the complaint, or any portion
 2   of the complaint, if the complaint “is frivolous, malicious, or fails to state a claim upon which
 3   relief may be granted,” or “seeks monetary relief from a defendant who is immune from such
 4   relief.” Id. § 1915A(b).
 5          A pro se plaintiff, like other litigants, must satisfy the pleading requirements of Rule 8(a)
 6   of the Federal Rules of Civil Procedure. Rule 8(a)(2) “requires a complaint to include a short and
 7   plain statement of the claim showing that the pleader is entitled to relief, in order to give the
 8   defendant fair notice of what the claim is and the grounds upon which it rests.” Bell Atl. Corp. v.
 9   Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41 (1957)).
10   While the complaint must comply with the “short and plaint statement” requirements of Rule 8,
11   its allegations must also include the specificity required by Twombly and Ashcroft v. Iqbal, 556
12   U.S. 662, 679 (2009).
13          To avoid dismissal for failure to state a claim a complaint must contain more than “naked
14   assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause of
15   action.” Twombly, 550 U.S. at 555-557. In other words, “[t]hreadbare recitals of the elements of
16   a cause of action, supported by mere conclusory statements do not suffice.” Iqbal, 556 U.S. at
17   678.
18          Furthermore, a claim upon which the court can grant relief must have facial plausibility.
19   Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual
20   content that allows the court to draw the reasonable inference that the defendant is liable for the
21   misconduct alleged.” Iqbal, 556 U.S. at 678. When considering whether a complaint states a
22   claim upon which relief can be granted, the court must accept the allegations as true, Erickson v.
23   Pardus, 551 U.S. 89 (2007), and construe the complaint in the light most favorable to the
24   plaintiff, see Scheuer v. Rhodes, 416 U.S. 232, 236 (1974).
25                                              Screening Order
26          Plaintiff’s complaint is plainly deficient insofar as it attempts to bring two unrelated
27   claims against two distinct groups of defendants. Plaintiff’s first claim is against the “El Dorado
28   County Nursing Staff” for their failure to meet plaintiff’s mental health needs since he was
                                                         2
             Case 2:21-cv-01070-EFB Document 5 Filed 08/23/21 Page 3 of 4


 1   booked at the jail on March 8, 2021. Plaintiff’s second claim is against “El Dorado County Jail
 2   Staff” for opening mail from plaintiff’s attorney outside of plaintiff’s presence on May 7, 2021.
 3             It is well settled that a claimant may not proceed with various unrelated claims against
 4   separate defendants:
 5                    “The controlling principle appears in Fed. R. Civ. P. 18(a): ‘A party
                      asserting a claim to relief as an original claim, counterclaim, cross-
 6                    claim, or third-party claim, may join, either as independent or as
                      alternate claims, as many claims, legal, equitable, or maritime, as the
 7                    party has against an opposing party.’ Thus multiple claims against a
                      single party are fine, but Claim A against Defendant 1 should not be
 8                    joined with unrelated Claim B against Defendant 2.”
 9   George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). Plaintiff’s claims encompass discrete events
10   involving separate defendants that are ill-suited to proceed in a single suit.
11             Further, claims against unidentified “staff” cannot survive screening because unknown
12   persons cannot be served with process until they are identified by their real names and the court
13   will not investigate the names and identities of unnamed defendants.
14             Plaintiff’s complaint will be dismissed with leave to amend.
15                                              Leave to Amend
16             Plaintiff is cautioned that any amended complaint must identify as a defendant only
17   persons who personally participated in a substantial way in depriving him of his constitutional
18   rights. Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the
19   deprivation of a constitutional right if he does an act, participates in another’s act or omits to
20   perform an act he is legally required to do that causes the alleged deprivation). Plaintiff may also
21   include any allegations based on state law that are so closely related to his federal allegations that
22   “they form the same case or controversy.” See 28 U.S.C. § 1367(a).
23             The amended complaint must also contain a caption including the names of all defendants.
24   Fed. R. Civ. P. 10(a).
25             Plaintiff may not change the nature of this suit by alleging new, unrelated claims. See
26   George, 507 F.3d at 607. Nor, as mentioned above, may he bring unrelated claims against
27   multiple defendants. Id.
28   /////
                                                         3
        Case 2:21-cv-01070-EFB Document 5 Filed 08/23/21 Page 4 of 4


 1             Any amended complaint must be written or typed so that it so that it is complete in itself
 2   without reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an amended
 3   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
 4   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114
 5   F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter
 6   being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
 7   1967)).
 8             Any amended complaint should be as concise as possible in fulfilling the above
 9   requirements. Fed. R. Civ. P. 8(a). Plaintiff should avoid the inclusion of procedural or factual
10   background which has no bearing on his legal claims. He should also take pains to ensure that his
11   amended complaint is as legible as possible. This refers not only to penmanship, but also spacing
12   and organization. Plaintiff should carefully consider whether each of the defendants he names
13   actually had involvement in the constitutional violations he alleges. A “scattershot” approach in
14   which plaintiff names dozens of defendants will not be looked upon favorably by the court.
15                                                 Conclusion
16             Accordingly, it is ORDERED that:
17                1. Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is granted;
18                2. Plaintiff shall pay the statutory filing fee of $350. All payments shall be collected
19                    in accordance with the notice to the El Dorado County Sheriff’s Office at 300 Fair
20                    Lane, Placerville, CA, 95667, filed concurrently herewith;
21                3. Plaintiff’s complaint (ECF No. 1) is dismissed with leave to amend within 30 days
22                    from the date of service of this order; and
23                4. Failure to comply with any part of this this order may result in dismissal of this
24                    action.
25   DATED: August 23, 2021.
26

27

28
                                                         4
